  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 1 of 21 PageID #:3218



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


ELISA J. YOCHIM,

                       Plaintiff,
                                                   Case No. 16 C 4926
           v.
                                              Judge Harry D. Leinenweber
BENJAMIN S. CARSON, SR.,
U.S. Secretary of Housing
Urban Development,

                       Defendant.



                      MEMORANDUM OPINION AND ORDER

                               I.     BACKGROUND

     For fifteen years the Plaintiff Elisa J. Yochim (“Yochim” or

“Plaintiff”) has served as the primary procurement attorney for

Region V of the U.S. Department of Housing and Urban Development’s

(“HUD”) Office of General Counsel, which is in Chicago, Illinois.

She handled standards of conduct and procurement integrity issues.

Initially,    she   reported     to    Regional    Counsel    Courtney     Meyer

(“Meyer”).      In 2008, she applied for the position of Deputy

Regional Counsel, but she lost out to Janet Elson (“Elson”) to

whom she began to report.        In October 2012, the Office of General

Counsel underwent a restructuring which required attorneys to

develop skills across a range of legal fields, with the intent to

move away from specialization.           The restructuring caused changes
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 2 of 21 PageID #:3219



to management of the Chicago office.           HUD created a new position,

Associate Regional Counsel, to supervise a team of trial attorneys

across multiple areas of litigation.               Plaintiff also applied for

this position, but it was given to Lisa Danna-Brennan (“Danna-

Brennan”), to whom Plaintiff was directed to report.               Plaintiff’s

duties were changed to include administrative responsibilities

such as space and file management, training, and orientation.                     On

July   18,   2012,   After   losing    out    to    Danna-Brennan,    Plaintiff

initiated HUD’s EEO complaint process, contending that she was

discriminated against because of her age.                 She filed a formal

complaint against HUD on September 12, 2012.              That complaint does

not directly relate to this suit except with respect to alleged

retaliation.

                        A.   Failure to Accommodate

       Plaintiff suffered from bi-lateral carpal tunnel syndrome for

many years.     In November 2012, she underwent release surgery on

her right dominant hand.         Throughout the month of November, she

worked from home when she could or otherwise took sick or annual

leave.    She experienced diminished righthand strength because of

the surgery and she received substantial physical therapy to

rebuild her strength.         On December 5, 2012, Plaintiff e-mailed

Meyer, Elson, and Danna-Brennan requesting approval to work from

home during the days for which she had not requested leave.                  The



                                      - 2 -
     Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 3 of 21 PageID #:3220



HUD policy for allowing employees to work from home, or telework,

was that the practice was encouraged, but was subject to approval

of an employee’s supervisor.               Her request was approved.            Her

December e-mail also requested that she be approved to work from

home during the month of January 2013.                Her request was supported

by a work status report from her surgeon which noted “limited use

of injured part” but noted no functional limitations.                   The report

further noted that riding public transportation (she lived in

Glenview and worked in the downtown federal complex) which could

require holding on with the right hand “may be a safety concern,”

and she would be better off “working at home” until February 1,

2013.

        At this time a HUD employee could initiate a request for a

reasonable        accommodation       through     either      their     first-line

supervisor or the agency’s Reasonable Accommodation Branch (the

“RA Branch”).        The supervisor and employee were required to engage

in     an    interactive     process     and    the    RA   Branch    facilitated

communication between supervisors and employees.                  Its membership

included an administrative officer, a representative from Labor

and Employee Relations, a representative from the office of General

Counsel, and a representative from the office of Departmental Equal

Employment Opportunity.           The RA Branch was to determine whether

the employee had a medical condition that impacted at least one



                                        - 3 -
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 4 of 21 PageID #:3221



major life function, and          whether    there were barriers to the

employee performing her essential job duties.                If the employee

qualified for a reasonable accommodation, the supervisor could

determine what accommodation was effective.             The supervisor could

approve an accommodation request in full or in part or disapprove

it entirely.     A denial automatically triggered a review by the RA

Branch.

       Upon    receipt   of   her    first    request     for    a   reasonable

accommodation, Plaintiff was denied the ability to work from home

full    time    but   offered    a   variety     of   alternative      proposed

accommodations, including: a compressed schedule of four ten-hour

days, two by telework at home and two at the office, and the

ability to set her start and stop schedule to avoid rush hour

commuting.     Plaintiff apparently did not consider this an offer of

accommodation because she did not respond to this offer.                She did

not work a single day in the office in the month of January.

Instead, she teleworked one to two days a week and took leave on

the days she was scheduled to work in the office.               Her position is

that she was entitled to take two telework days at home without

any reason.      In February 2013, Plaintiff sought to change her

telework days which was declined by Danna-Brennan.                    Later in

February 2013, she took sick leave on the days that telework was

not approved.



                                     - 4 -
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 5 of 21 PageID #:3222



      In March 2013, Plaintiff made what the parties refer to as

her second request for an accommodation.             She requested that she

be allowed to work full time at home until at least June 30, 2013.

In support of her request, she filed the reports from her surgeon,

Dr. Benson, and, in addition filed a letter from Dr. Wisterberg,

an internist and her primary care physician (and family friend).

In his letter, Dr. Wistenberg cleared her with working at home but

expressed his concern with her commute downtown because her right

hand was not strong enough to commute by train.                The doctor had

referred her to a physical therapist in her home town of Glenview.

On April 2, 2013, Plaintiff failed to appear in one of her office

in-days.    Danna-Brennan advised her that while her second request

was pending, she was not approved to work full time at home and

sick days would not be approved on days she was able to work but

only willing to work at home.

      On April 4, 2013, her request for accommodation was partially

approved,    offering    voice     recognition     software,     a   compressed

schedule, three days of telework, and the right to leave 15 minutes

early to facilitate her access to a convenient train.                       This

decision apparently was mistakenly characterized as a denial which

automatically triggered a review by the RA Branch.               The RA Branch

met   and   offered   the   same   alternative     accommodations      but,       in

addition, allowed her to work from home for two hours in the



                                     - 5 -
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 6 of 21 PageID #:3223



mornings    to      avoid    the    rush    hour.        Plaintiff   accepted     this

accommodation.

     In August 2013, Plaintiff submitted her third formal request

for accommodation, seeking this time to telework three days per

week for six months and to be allowed an additional two days of

telework per week as needed due to pain, medical appointments, and

recovery.      She submitted another letter from Dr. Wisterberg in

support of her request.             The RA Branch and management evaluated

her request.        Management partially approved her request, and again

offered    a     variety     of    alternative      accommodations,        including:

additional       paralegal         assistance,      an     ergonomic       assessment,

compressed     schedule,       referral      to    para-transit      resources,      and

generous leave approval.             Plaintiff disagreed with this decision

and corresponded with a representative of the RA Branch who

forwarded      to     her    the     procedures      to    follow     to    obtain    a

reconsideration, which she declined to utilize.

                        B.    Hostile Work Environment

     Plaintiff claims that because of her protected activity in

filing EEO complaints that she was treated to a hostile work

environment.         She lists as specific instances of hostility the

following from her complaint in this case:

     Count II - Retaliatory Hostile Work Environment/ Failure to

engage in interactive process:



                                           - 6 -
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 7 of 21 PageID #:3224




     115.) Beginning no later than January of 2013, Defendant
     intentionally subjected Plaintiff to a retaliatory
     hostile and abusive work environment by the following
     actions, among others: denying Plaintiff’s request to
     change telework days on February 7, 2013; denying
     Plaintiff’s request for situational telework on February
     26, 2013 and other occasions; threatening to deny
     Plaintiff’s sick and annual leave on April 2, 2013;
     threatening to remove Plaintiff’s telework privileges on
     April 2, 2013; unreasonably denying all or part of
     Plaintiff’s requests to make-up religious leave on
     numerous occasions between January of 2012 and May of
     2015; unreasonably denying all or part of Plaintiff’s
     requests to work credit hours on numerous occasions
     between January of 2012 and May of 2015; issuing her an
     unwarranted Official Reprimand in June of 2014; issuing
     her “Fully Satisfactory” and “Unsatisfactory” annual
     performance appraisals in January and November of 2014;
     and suspending her without pay on March 30, 2015.

     116.) Additionally, Defendant failed to engage in the
     interactive reasonable accommodation process in good
     faith by concealing its partial grant of RA in December
     of 2012 and the terms of its continuance; denying
     Plaintiff’s RA requests based on inapplicable and
     erroneous    legal   reasons;    improperly    rejecting
     Plaintiff’s medical documentation of her conditions;
     failing to ask Plaintiff to provide additional medical
     documentation when insufficient documentation was an
     alleged reason for Defendant’s RA denial; imposing leave
     restrictions on Plaintiff when she used her sick leave
     for medical treatment; requiring Plaintiff to submit an
     unnecessary reasonable accommodation request in April of
     2014; and delaying her request for a minor variance in
     her work schedule by two months in April through June of
     2014.

It is apparent that the selection of Danna-Brennan, a younger woman

to be Plaintiff’s direct supervisor, was a recipe for problems.

Plaintiff, in Danna-Brennan’s view, had been allowed over the years

to manipulate the leave system by working extra hours to obtain



                                     - 7 -
  Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 8 of 21 PageID #:3225



compensatory time off called credit hours, and to use religious

compensation time to allow her to have four-day weekends.                       This

so-called manipulation permitted her to take approximately one-

third of the work days off prior to Danna-Brennan’s appointment.

She used many of the credit hours to obtain four-day weekends to

visit a friend in New Jersey.           In turn Plaintiff greatly resented

Danna-Brennan’s decision to conduct a leave audit which led to a

leave restriction complained of by Plaintiff.                    It was Danna-

Brennan’s opinion that Plaintiff had been and was attempting to

continue to manipulate the system so as to set her own work

schedule.       It     is    also     apparent      that    Plaintiff     did    not

wholeheartedly agree with the restructuring of the Office of

General Counsel.       It was Danna-Brennan’s opinion that Plaintiff’s

use   of    telework    prevented       her    from   conducting    appropriate

partnering    with     other      attorneys    as   was    contemplated    by   the

restructuring.         It   was     further    Danna-Brennan’s     opinion      that

Plaintiff’s job performance was declining, and she specifically

noted that, in her opinion, Plaintiff was failing to follow office

protocol and she was not complying with deadline policies and

docket management.          It was for these reasons she instituted the

regimen that Plaintiff complains of in Count II.                 Both Plaintiff

and Danna-Brennan described their respective views in lengthy e-

mails to one another.



                                       - 8 -
     Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 9 of 21 PageID #:3226



            C.    Title VII and/or Rehabilitation Act Reprisals

        Plaintiff’s reprisal claims listed in Counts V through XI

generally track her complaints that constitute her claim for

Hostile Work Environment in Count II.                     They are as follows:

Count V - Suspension of telework on June 20, 2014. (See Ex. 50.)

This was a part of an “Official Reprimand” issued by Danna-Brennan

for failure to abide by the ethics deadlines policy which was

adopted on December 20, 2013.            It was Danna-Brennan’s opinion that

Plaintiff’s working from home was the cause of the delay in

completing        work   and   being    in   the   office    would     allow   closer

supervision.           There was no effect on her pay because of the

reprimand, although she claims that this suspension forced her to

utilize her sick leave.

        Count VI - Suspension without pay on March 30, 2015.                         On

December 19, 2014, Danna-Brennan issued Plaintiff a Notice of

Proposal to suspend for three days without pay.                      The basis was

that Plaintiff was engaged in “rude and disruptive conduct towards

a supervisor” and failed to carry out supervisory instructions.

On     March     24,   2015,   the     Regional    Counsel    issued    a   decision

dismissing the charge of rude and disruptive conduct and reduced

the     proposed       penalty   for     failure     to     carryout    supervisory

instructions to a one-day suspension without pay.




                                         - 9 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 10 of 21 PageID #:3227



       Count VII - Issued Unsatisfactory Performance Appraisal on

November 4, 2014.        This appraisal was based on Danna-Brennan’s

observation that Plaintiff’s docket was disorganized and that she

had ineffective working relationships with her teammates, as well

as showing disrespect and unprofessional conduct.                   Plaintiff and

Danna-Brennan exchanged lengthy e-mails on these subjects, which

was described by Defendant as “butting heads.”

       Count VIII - Placement on Leave Restrictions, April 29, 2013.

This Complaint arises out of Danna-Brennan’s decision to crack

down on use of credit hours to obtain four-day weekends.                      She

believed that Plaintiff was manipulating the system.                 Between 2009

and 2013, Plaintiff took leave on 339 out of a possible 1,010 work

days.    She held that Plaintiff could only earn work credit hours

“where    necessary     to    timely      complete   an    imminent     project.”

Plaintiff’s objection to this restriction was that she had always

been    allowed   to   earn   and   use    credit    hours.     Plaintiff    also

complains     that     Danna-Brennan         imposed       overly     restrictive

requirements to make up hours for religious leave.                  She was forced

on occasion to use her annual leave in lieu of working to make up

the religious leave.

       Count IX - Issuance of “Fully Satisfactory” Rating on Annual

performance appraisal on January 23, 2014.                This rating was based

on Danna-Brennan’s observation that Plaintiff had problems with



                                       - 10 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 11 of 21 PageID #:3228



timeliness, organization, and communication.             This was the lowest

rating Plaintiff had received in her twenty-plus years with HUD.

Plaintiff claims that this rating caused her to be denied a

performance bonus, although she was unable to quantify any lost

bonus.

                               II.   DISCUSSION

                       A.     Failure to Accommodate

      To succeed on her failure to accommodate claims, Plaintiff

must establish that (1) she is a qualified individual with a

disability, (2) HUD was aware of her disability, and (3) HUD failed

to offer reasonable means to accommodate her disability.                Bunn v.

Khoury Enters, Inc., 753 F.3d 676, 682 (7th Cir. 2014).                      HUD

contends that Plaintiff fails on her failure to accommodate claims

because she cannot show that she is a qualified individual with

disability, and that even if she could show that she was disabled,

she   cannot   show    that    HUD    failed   to    offer    her   reasonable

accommodation.

      To establish that she is a qualified individual with a

disability, she must establish that: (1) she had a physical or

mental impairment that substantially limited one or more of her

major life activities; (2) she had a record of such an impairment,

or (3) she was regarded as having such an impairment. See Silk v.

Bd. of Trustees, Moraine Valley Cmty. Coll., Dist. No. 524, 795



                                     - 11 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 12 of 21 PageID #:3229



F.3d 698, 706 (7th Cir. 2015) (citing 42 U.S.C. § 12102(1)). Here,

Plaintiff, after her carpel tunnel surgery, submitted medical

documentation that she had “diminished hand strength” and “limited

use” of her right hand.         Defendant did not see fit to have her

examined. Plaintiff contended that there was a range of activities

that require “manual dexterity or hand strength of any kind,” the

most important of which was the ability to grasp a hand rail on a

commuter train.       However, the record also shows that she could

type, use a computer, and was able to perform the essential

functions of her job whether at home or at work.              Defendant rests

its case on the fact that she did not come to work and attendance

at the job site is a basic requirement of most jobs, citing

Waggoner v. Olin Corp., 169 F.3d 481, 484 (7th Cir. 1999).

     Plaintiff’s response is that she is substantially limited in

the activities of “opening doors, holding coffee cups, lifting

dishes and teapots, grasping things, doing things that require

manual   dexterity     or    hand    strength     of    any   kind,     cutting

food . . . grasping seat railings on moving trains, [and] lifting

anything heavier than a pencil.”          Therefore, she qualifies as an

individual with a disability. Because she has difficulty commuting

to work by train or by car, and she needed physical therapy, she

required an accommodation allowing her to work from home.                   This

need for accommodation was heightened in 2014 when she developed



                                    - 12 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 13 of 21 PageID #:3230



swollen and painful joints in both hands, arms and lower back,

which was diagnosed as inflammatory osteoarthritis and possible

Calcium     Pyrophosphate           Dihydrate     Crystal     Deposition     disease

(“CPPD”), in which crystals form deposits in the joints, causing

inflammation in the joint.

      It    appears      to   the   Court    that   the   Plaintiff    has    made   a

sufficient showing that she is an individual with a disability.

Therefore, the next question is whether Defendant refused her a

reasonable accommodation.             The record shows that the Defendant,

through the efforts of Danna-Brennan and the RA Branch, made

numerous suggested accommodations to Plaintiff which for the most

part Plaintiff refused.              Finally, on April 4, 2013, management

partially approved Plaintiff’s second request, which included a

compressed schedule, three days of telework, and the ability to

leave   work      15   minutes      early   on    her   in-office   days     for   her

convenience in commuting.               Through a bureaucratic mix-up, her

request was official deemed as denied, which triggered a referral

to the RA Branch.         The RA Branch then convened and offered her the

same terms, but with the addition of allowing her to work two hours

at   home    in    the    morning     on    her   in-office    days.       Plaintiff

acknowledged that this accommodation was in fact acceptable.

      The main sticking point between Plaintiff and Danna-Brennan

was the refusal to allow Plaintiff to work at home 100 percent of



                                        - 13 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 14 of 21 PageID #:3231



the time and that she appear at the HUD office to work some of the

time, usually two days of the week.               According to Danna-Brennan,

her refusal to allow Plaintiff to work full time at home was due

to the restructuring of the legal staff in 2012 moving away from

specialization and requiring attorneys to develop skills across a

range of legal fields.           This change required cross-training and

collaboration    among     the    HUD    attorneys     so   that,   for   example,

Plaintiff would train other attorneys in the fields of ethics and

procurement.

     Danna-Brennan       had     developed        a   cross-training      program,

approved by Elson and Meyer, which was designed to carry out this

transition in the Chicago office.              Plaintiff’s sole responsibility

previously    had   been    ethics       and     procurement,   and    under   the

restructuring, these duties were to be shared with three other

attorneys in the Chicago office.               In exchange, Plaintiff was now

responsible for a wide range of administrative responsibilities

such as space and file management, training, and orientation

through working groups.          In addition, the procurement work which

had previously been Plaintiff’s responsibility was in 2013 moved

to a location out-of-state.

     During the period of Plaintiff’s disability, as a result of

her requests for accommodation, the Defendant, through Danna-

Brennan and/or the RA Branch, offered Plaintiff a wide variety of



                                        - 14 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 15 of 21 PageID #:3232



accommodations, including: a compressed work schedule (four ten

hour days, two in the office and two at home), the ability to set

her   schedule   to   avoid   rush    hour    commutes,   voice    recognition

software, additional paralegal assistance, ergonomic assessment,

referral to para-transit resources, and generous leave approval.

Essentially, the only accommodation that Defendant declined to

allow was her request to work at home all the time. After Plaintiff

declined the suggested accommodations in response to her third

request, the RA Branch advised her of the procedures for pursuing

a reconsideration of her accommodation request. She did not pursue

a reconsideration.

      As stated in Vande Zande v. State of Wisconsin Dept. of

Administration, 44 F.3d 538, 545 (7th Cir. 1995), there is no

requirement that an employer allow an employee to work full time

unsupervised     at   home,   where   productivity      must   inevitably     be

reduced.   This requirement can be ameliorated by the allowance of

medical or annual leave to provide full pay where the employee

cannot truly make it to the work place.          Perhaps an argument could

be made that Plaintiff, due to her long experience in doing the

legal work for ethics and procurement, could perform this work at

home unsupervised prior to the restructuring, but Defendant has

made a more that credible showing that her attendance at the

workplace was necessary to carry out the transition training



                                     - 15 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 16 of 21 PageID #:3233



necessitated by the restructuring.                   The accommodations offered

were reasonable:          being able work two to three days at home with

the flexibility to commute on the other days, and the right to

utilize medical or annual leave for the days where she could not

for physical reasons make it to the office.                       It should also be

noted, in response to Plaintiff’s argument that her need for

physical therapy prevented her in-office work, there are a host of

physical        therapy     sites      in    close   proximity      to     Plaintiff’s

workplace.       It is important to note that Plaintiff did not lose a

single day of pay during this whole ordeal.                     The Court finds as a

matter     of    law      that    Defendant      offered       Plaintiff   reasonable

accommodations for her disability. The Motion for Summary Judgment

is thus granted as to Counts I, III, and IV.

                                 B.    Reprisal Claims

     The law forbids employers from retaliating against employees

who assert their right under the respective employment laws.                        To

prove her reprisal claims, Plaintiff must show (1) she engaged in

protected       activity,        (2)   she     suffered    a     materially    adverse

employment action, and (3) there was a causal connection between

the two. Cloe v. City of Indianapolis, 712 F.3d 1171, 1180 (7th

Cir. 2013).        Here, Plaintiff engaged in protected activity:                  she

filed two EEO complaints alleging that she was passed over for

promotion because of age, and she made requests for accommodations



                                            - 16 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 17 of 21 PageID #:3234



because of her disability.                 However, her claims fail because she

is   unable      to       show    that    her   claimed     reprisals   were   causally

connected to her protected activities.

       The standard for a materially adverse employment action in

the reprisal or retaliation context is broader than the standard

for Title VII employment discrimination claims.                         In the latter,

the alleged adverse action must materially alter the terms and

conditions of employment, while in the former, it must be such as

to   dissuade         a    reasonable      employee    from    making    a   charge    of

discrimination or otherwise exercise rights under the employment

statute in question.               Washington v. Illinois Dept. of Revenue, 420

F.3d 658, 661(7th Cir. 2005).                   Changes in workload or assignments

that do not significantly alter job responsibilities or cause loss

of     income,        do    not     normally      constitute     materially    adverse

employment actions, Fane v. Locke Reynolds, LLP, 480 F.3d 534, 539

(7th    Cir.     2007),          unless   imposed,    for    example,   to   exploit    a

vulnerability, such as was the case in Washington,420 F.3d at 661.

       Plaintiff’s          main     complaints      against   Defendant     and,   more

specifically Danna-Brennan, stem from the decision made by HUD,

prior to hiring Danna-Brennan, to restructure, and Danna-Brennan’s

means of carrying out the restructuring. Her (and the RA Branch’s)

denial of an accommodation allowing Plaintiff to work full time at

home, resulted from the change in her working conditions brought



                                            - 17 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 18 of 21 PageID #:3235



about by the restructuring.       It is obvious that cross-training and

collaboration with other employees cannot be accomplished from the

employee’s home.

     Added to this was an obvious conflict in personalities between

Plaintiff    and   Danna-Brennan.        For   years    Plaintiff    had    been

permitted to schedule her work hours to allow her to have four-

day weekends.      Danna-Brennan felt that this was manipulating the

system and she utilized her prerogative as supervisor to put a

limit to it.       As might be expected, this did not sit well with

Plaintiff.    What followed was a series of confrontations between

Danna-Brennan and Plaintiff that resulted in the five actions

Plaintiff complains of in Counts V through IX.                  Based on the

exchange of lengthy e-mails between Danna-Brennan and Plaintiff,

Danna-Brennan had plenty of matters to complain about such as

missed meetings and deadlines and failure to appear at the office

as instructed.      While Plaintiff painstakingly outlined in e-mails

her disagreements with the various complaints and criticisms about

her work presented by Danna-Brennan, this does not prove that the

complaints and criticisms that resulted in the five actions, were

causally related to her EEO complaints or to her accommodation

requests.    What is obvious in this case is that there is absolutely

no evidence, other that Plaintiff’s own self-serving affidavit and

her deposition, to create or support an inference that these so-



                                    - 18 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 19 of 21 PageID #:3236



called adverse actions resulted from her protected activities

rather than from Danna-Brennan’s honest belief in their legitimacy

or from Danna-Brennan’s personal dislike of Plaintiff, or from

Danna-Brennan’s shortcomings as a boss.

      The only alternative theory Plaintiff might have pursued to

prove her claims of reprisal could have been through what is

commonly referred to as the indirect method, i.e., a demonstration

that employees who had not pursued protected activity were received

more favorable treatment. See, e.g., Harper v. C.R. England, Inc.,

687 F.3d 297, 308 (7th Cir. 2012).             However, Plaintiff was asked

in discovery to identify similarly-situated employees who were

treated   more   favorably     than    her,    but   she   failed   to   do   so.

Therefore, the so-called indirect method of proving her case is

waived.

      In summary, all the five specific actions complained of in

Counts V through IX, were adequately explained by Danna-Brennan

contemporaneously to their imposition.               These explanations were

countered exhaustively by Plaintiff in e-mails to Danna-Brennan.

Plaintiff was advised that she had the right to grieve her loss of

telework in Danna-Brennan’s June 2014 decision, but failed to do

so.   She appealed the three-day suspension meted out by Danna-

Brennan and was successful in having it reduced to one day.               As in

the case of Widmar v. Sun Chemical Corp., 772 F.3d 457, 464 (7th



                                      - 19 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 20 of 21 PageID #:3237



Cir. 2014), Plaintiff has done nothing more than proffer her own

assessment of the Defendant’s action to prove their illegality.

As that court stated, a court “is not a supra-personnel department

that    second-guesses         employer   policies     that       are   facially

legitimate. ‘It is not the court’s concern that an employer may be

wrong about its employee’s performance or be too hard on its

employee.     Rather, the only question is whether the employer’s

proffered reason was pretextual, meaning that it was a lie.’” Id.

Plaintiff has failed to prove there was any evidence such as a

single remark, e-mail, comment or statement of any employee of

Defendant, produced by Plaintiff that would suggest that any of

the actions complained of by Plaintiff were caused by or related

to the protected activity.           She further failed to produce any

evidence from any third party that would in any manner corroborate

her complaints. Boss v. Castro, 816 F.3d 910, 920 (7th Cir. 2016).

Therefore, the Motion for Summary Judgment on Counts V, VI, VII,

VIII, and IX is granted.

                    C.   Hostile Work Environment Claim

       In Count II, Plaintiff claims that all the above complaints

made in Counts V through IX and as further described in paragraphs

115    and   116   of    her   Complaint,     constituted     a   hostile   work

environment.       To survive summary judgment such a claim requires

sufficient evidence demonstrating (1) the work environment was



                                     - 20 -
 Case: 1:16-cv-04926 Document #: 80 Filed: 10/23/18 Page 21 of 21 PageID #:3238



both objectively and subjectively offensive; (2) the harassment

was based on membership in a protected class or in retaliation for

protected behavior; (3) the conduct was severe or pervasive; and

(4) there is a basis for employer liability.               Boss, 816 F.3d at

920.

       For the reasons stated previously in this opinion relating to

Counts V through IX, Plaintiff has failed to show that these

actions were taken in retaliation for her protected activities,

instead of    for some other reason unrelated to her protected

activities, such being justified or perceived by Danna-Brennan to

be justified. Accordingly, the Court grants the Motion for Summary

Judgment on Count II.

                             III.    CONCLUSION

       For the reasons stated herein, the Motion for Summary Judgment

is granted in its entirety.         The Complaint is dismissed.



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated:    10/23/2018



                                    - 21 -
